Citation Nr: 1612754	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  13-28 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for gastroesophageal reflux disease (GERD).

2. Entitlement to a disability rating in excess of 20 percent for lumbosacral strain with degenerative disc disease.

3. Entitlement to an initial disability rating in excess of 10 percent for left lower extremity sciatica.

4. Entitlement to an initial disability rating in excess of 10 percent for right lower extremity sciatica.

5. Entitlement to a disability rating in excess of 30 percent for right shoulder subluxation.

6. Entitlement to a disability rating in excess of 20 percent for left shoulder joint laxity with subluxation.

7. Entitlement to an initial disability rating in excess of 30 percent for major depressive disorder and generalized anxiety disorder.

8. Entitlement to a compensable disability rating for left ear hearing loss.

9. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1992 to July 1995.

This matter comes before the Board of Veterans' Appeals on appeal from June 2010 and October 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran testified before the undersigned at a June 2015 Travel Board hearing. The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the hearing is in the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) VA paperless claims processing system. Accordingly, any future review of this case should consider the electronic record.

The issues of service connection for GERD and higher disability ratings for lumbosacral strain with degenerative disc disease, left and right lower extremity sciatica, left shoulder joint laxity with subluxation, and major depressive disorder and generalized anxiety disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran withdrew his claims for entitlement to higher disability ratings for a service-connected right shoulder disability and left ear hearing loss at the June 2015 Board hearing, which was held prior to the promulgation of a decision in the appeal.

2. With resolution of the doubt in the Veteran's favor, service-connected disabilities prevent him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal on the issues of entitlement to higher disability ratings for a service-connected right shoulder disability and left ear hearing loss have been met. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2. The criteria for entitlement to TDIU are met. See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Board may dismiss any claim that fails to allege a specific error of fact or law in the decision being appealed. 38 U.S.C.A. § 7105 (West 2014). An appeal may be withdrawn as to any or all of the issues on appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204. Withdrawal may be made by the veteran or by his or her authorized representative. Id.

The Veteran requested the withdrawal of his claims of entitlement to a disability rating in excess of 30 percent for right shoulder subluxation and a compensable disability rating for left ear hearing loss. See June 2015 Hearing Transcript. Thus, there are no allegations of errors of fact or law for appellate consideration. 38 C.F.R. § 20.202. The Board does not have jurisdiction to review the aforementioned claims and they are therefore dismissed.

Entitlement to TDIU

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Because the Veteran's claim is granted, any error related to the VCAA is harmless. See id.; Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).

The Veteran contends that his service-connected disabilities prevents him from engaging in substantially gainful employment and, therefore, that he is entitled to a total disability rating. The Board will accord the benefit of the doubt to the Veteran and grant the claim.

Total disability exists when an impairment of mind or body is sufficiently incapacitating that it prevents the average person from securing or following a substantially gainful occupation. 38 C.F.R. §§ 3.340, 4.15. Substantially gainful employment is defined as work that is more than marginal and permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).

A total disability rating may be assigned when the schedular rating is less than 100 percent and the disabled person is unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities. See 38 C.F.R. §§ 3.341(a), 4.16(a). A Veteran's level of education, special training, and previous work experience may be considered as part of a TDIU claim. A Veteran's age or impairment(s) caused by non-service connected disabilities may not be considered as part of a TDIU claim. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16, 4.18. The critical inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

If unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more. See 38 C.F.R. § 4.16(a). If it is the result of two or more service-connected disabilities, at least one disability must be ratable at 40 percent or more and the combined disability rating must be 70 percent or more. Id. Disabilities of one or both upper or extremities or one or both lower extremities (to include the bilateral factor), disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system (such as orthopedic disabilities) are considered as one disability for TDIU purposes. Id.

The schedular criteria for TDIU have been met throughout the appeals period. See 38 C.F.R. § 4.16(a). The Veteran's right shoulder subluxation was rated as 30 percent disabling effective June 4, 2003; his major depressive disorder and generalized anxiety disorder was rated as 30 percent disabling effective February 16, 2010; his left shoulder joint laxity with subluxation was rated as 20 percent disabling effective July 2, 1995; his lumbosacral strain with degenerative disc disease was rated as 20 percent disabling effective July 2, 1995; his tinnitus was rated as 10 percent disabling effective July 2, 1995; his right lower extremity sciatica was rated as 10 percent disabling effective February 16, 2010; his left lower extremity sciatica was rated as 10 percent disabling effective February 16, 2010; and his left ear hearing loss was rated as 0 percent disabling effective July 2, 1995. See October 2012 Rating Decision. The Veteran's current combined rating, when considering the bilateral factor, is 80 percent. See 38 C.F.R. §§ 4.25, 4.26.

Although several VA medical opinions are of record, the Board finds that they, together with the testimony adduced at the June 2015 hearing, place the evidence in approximate balance between that favoring and against the claim.

The Veteran is a high school graduate whose entire post-military work experience is as a painter. See January 2015 Veteran's Application for Increased Compensation Based on Unemployability. During his hearing, he testified that he stopped working because he was unable to lift the buckets of paint and perform the actual painting due to his bilateral shoulder disabilities, back disability, and bilateral lower extremity sciatica. He also testified that his mental health disorder caused difficulty concentrating. See June 2015 Hearing Transcript, pp. 15-16.

While the April 2010 and April 2012 VA medical examiners opined that the Veteran's back disability precluded him from working in his previous occupation as a painter, they both opined that the severity of his service-connected disabilities did not preclude sedentary employment. See April 2010 and April 2012 VA Examination Reports. However, the examiners' opinions are not dispositive. Instead, the Board must review the evidence in its totality, including the Veteran's level of education and his work experience.

The law requires that VA accord the benefit of the doubt to the Veteran. Viewing the evidence in this light, the benefit of the doubt is accorded to the Veteran and TDIU is granted.


(ORDER ON NEXT PAGE)

ORDER

The issue of entitlement to a disability rating in excess of 30 percent for right shoulder subluxation is dismissed.

The issue of entitlement to a compensable disability rating for left ear hearing loss is dismissed.

Entitlement to TDIU is granted.


REMAND

Remand is necessary for new VA examinations to determine the current severity of the Veteran's lumbosacral strain with degenerative disc disease, left and right lower extremity sciatica, left shoulder joint laxity with subluxation, and major depressive disorder and generalized anxiety disorder. As well, the claim for service connection for GERD requires further development, to include providing notice regarding how to substantiate a claim for secondary service connection and for an addendum opinion regarding whether the Veteran's GERD is due to medication taken for his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran and his representative VCAA compliant notice as to how to substantiate a claim for secondary service connection.

2. Request that the Veteran identify and secure any relevant private treatment records (PMRs) that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

3. Obtain outstanding VA medical records (VAMRs) and associate them with the claims file.

4. After the passage of a reasonable amount of time or upon the Veteran's response, return the claims file to the VA examiner who performed the October 2012 esophageal conditions examination and provided the October 2012 addendum for another addendum opinion. If the examiner is not available, a different examiner may render the requested opinion. The VA examiner must opine as to the relationship, if any, between the Veteran's service-connected disabilities and his current GERD. The entire claims file, to include a copy of this REMAND, must be made available to the VA examiner, who must note its review. The following considerations must govern the examination:

a. The VA examiner must opine as to whether the Veteran's current GERD was caused or AGGRAVATED (I.E., PERMANENTLY WORSENED) by service.

b. The VA examiner must opine as to whether the Veteran's current GERD was caused or AGGRAVATED (I.E., PERMANENTLY WORSENED) by medication, specifically Motrin, taken for his service-connected orthopedic disabilities.

c. The examiner has an independent responsibility to review the entire claims file for pertinent evidence, INCLUDING ANY PERTINENT MEDICAL EVIDENCE THAT IS ASSOCIATED WITH THE CLAIMS FILE AS A RESULT OF THIS REMAND. The examiner's attention is called to:

May 2011 Claim, noting he had chronic heartburn due to taking pain relievers prescribed by VA.

October 2012 Esophageal Conditions Examination Report.

October 2012 Addendum to the Esophageal Conditions Examination Report.

June 2015 Hearing Transcript.

5. Then, return the claims file to the VA examiner who performed the April 2012 back, peripheral nerves, and shoulder examination for a new examination with opinion as to the severity of the Veteran's lumbosacral strain with degenerative disc disease, left and right lower extremity sciatica, and left shoulder joint laxity with subluxation. If the examiner is not available, a different examiner may conduct the examination. The entire claims file, to include a copy of this REMAND, must be provided to the VA examiner, who must indicate its review. The following considerations must govern the examination:

a. The VA examiner must conduct a complete back examination and provide a comprehensive assessment of the severity of the symptoms associated with the Veteran's service-connected lumbosacral strain with degenerative disc disease. The assessment must:

Measure the range of motion of the thoracolumbar or entire spine in degrees, to include forward flexion and combined range of motion.

Conduct repetitive motion testing and note any decrease of range of motion (in degrees) after repetitive use.

Determine whether the back exhibits any weakened movement, excess fatigability with use, incoordination, painful motion, and/or pain with use and express any additional limitation of motion in terms of degrees of lost motion.

State whether: there is any ankylosis (favorable or unfavorable) of the thoracolumbar or entire spine; there are muscle spasms or guarding severe enough to result in an abnormal gait or an abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; and/or whether the Veteran experiences any incapacitating episodes related to intervertebral disc syndrome measured in days/weeks.

b. The VA examiner must conduct a complete peripheral nerves examination and provide a comprehensive assessment of the severity of the symptoms associated with the Veteran's service-connected left and right lower extremity sciatica. The assessment must:

State whether the Veteran's left and right lower extremity sciatica results in complete or incomplete paralysis of the right and/or left low extremity. If the examiner finds that the paralysis is incomplete, he or she must opine as to whether the Veteran's symptoms are mild, moderate, moderately severe, or severe with marked muscular atrophy.

c. The VA examiner must conduct a complete shoulder examination and provide a comprehensive assessment of the severity of the symptoms associated with the Veteran's service-connected left shoulder joint laxity with subluxation. The assessment must:

Measure the range of motion of the left upper extremity and indicate whether it is limited to: 25 degrees from his left side; midway between left side and shoulder level; or at shoulder level.

Conduct repetitive motion testing and note any decrease of range of motion (in degrees) after repetitive use.

Determine whether the shoulder exhibits any weakened movement, excess fatigability with use, incoordination, painful motion, and/or pain with use and express any additional limitation of motion in terms of degrees of lost motion.

State whether: there is any ankylosis (favorable, intermediate, or unfavorable); other impairment of the humerus (malunion, recurrent dislocation, fibrous union, nonunion, or loss of head); and/or impairment of the clavicle or scapula (malunion, nonunion, dislocation).

d. The examiner has an independent responsibility to review the entire record for pertinent evidence. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the examiner's attention is called to:

January 2010 VA Medical Records, showing an emergency room visit for chronic low back pain affecting sleep, with pain radiating down both legs; as well as a follow-up visit noting chronic low back pain becoming progressively worse with walking, sneezing, coughing, long sitting or standing, with occasional shooting pain to the right lower extremity.

April 2010 VA Joints Examination Report.

April 2012 VA General Medical Examination Report.

April 2012 Back Examination Report.

April 2012 Peripheral Nerves Examination Report.

April 2012 Shoulders Examination Report.

June 2015 Hearing Transcript.

6. Then, return the claims file to the VA examiner who performed the April 2012 mental disorders examination for a new examination with opinion as to the severity of the Veteran's major depressive disorder and generalized anxiety disorder. If the examiner is not available, a different examiner may conduct the examination. The entire claims file, to include a copy of this REMAND, must be provided to the VA examiner, who must indicate its review. The following considerations must govern the examination:

a. The examiner must assess the degree of social and occupational impairment caused by the Veteran's major depressive disorder and generalized anxiety disorder.

b. The examiner has an independent responsibility to review the entire record for pertinent evidence. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the examiner's attention is called to:

April 2010 VA Mental Disorders Examination Report.

April 2012 VA Mental Disorders Examination Report.

January 2012 Psychiatric/Psychological Impairment Questionnaire, completed by a VA psychiatric mental health nurse practitioner.

June 2015 Hearing Transcript.

7. Then, review the medical examination reports to ensure they adequately respond to the above instructions. If any report is deficient in this regard, return the case to the appropriate VA examiner for further review and discussion.

8. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issues of service connection for GERD and for increased ratings for lumbosacral strain with degenerative disc disease, left and right lower extremity sciatica, left shoulder joint laxity with subluxation, and major depressive disorder and generalized anxiety disorder. If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


